EXHIBIT 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of East Shore Distributors, Inc., that, to his knowledge, the Annual Report of East Shore Distributors, Inc. on Form 10-K for the period ended February 28, 2014 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operation of the company. June 13, 2014 By: /s/ Jonathan Lim Jonathan Lim Chief Executive Officer and Treasurer (Principal Executive Officer and Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to East Shore Distributors, Inc. and will be retained by East Shore Distributors, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
